Exhibit 10(h)



Second Amendment to the Second Amended and
Restated Loan and Security Agreement


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
("Second Amendment") is made as of this 12th day of October, 2012, by and among
BANK OF AMERICA, N.A., a national banking association ("Bank of America") with
an office at 135 South LaSalle Street, 4th Floor, Chicago, Illinois 60603,
individually as a Lender and as Agent ("Agent") for itself and any other
financial institution which is or becomes a party hereto (each such financial
institution, including Bank of America, is referred to hereinafter individually
as a "Lender" and collectively as the "Lenders"), the LENDERS and MFRI, INC., a
Delaware corporation ("MFRI"), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation ("Midwesco"), PERMA-PIPE, INC., a Delaware corporation
("Perma-Pipe"), THERMAL CARE, INC., a Delaware corporation (''Thermal Care"),
TDC FILTER MANUFACTURING, INC., a Delaware corporation ("TDC"), MIDWESCO
MECHANICAL AND ENERGY, INC., a Delaware corporation ("Mechanical") and
PERMA-PIPE INTERNATIONAL COMPANY, LLC, a Delaware limited liability company
("Perma-Pipe International") and PERMA-PIPE CANADA, INC., a Delaware corporation
("Perma-Pipe Canada"). Capitalized terms used in this Agreement have the
meanings assigned to them in Appendix A, General Definitions. Accounting terms
not otherwise specifically defined herein shall be construed in accordance with
GAAP consistently applied. MFRI, Midwesco, Perma-Pipe, Thermal Care, TDC,
Mechanical, Perma-Pipe International and Perma-Pipe Canada are sometimes
hereinafter referred to individually as a "Borrower" and collectively as
"Borrowers".


WHEREAS, Borrowers, Agent, and the Lender signatories thereto hereto entered
into that certain Second Amended and Restated Loan and Security Agreement dated
April 30, 2012 as amended by a certain First Amendment to Second Amended and
Restated Loan and Security Agreement by and among Borrowers, Agent and the
Lender signatories thereto dated June 8, 2012 (said Second Amended and Restated
Loan and Security Agreement, as amended from time to time, the "Loan
Agreement");


NOW, THEREFORE, in consideration of the following terms and conditions, the
parties agreed as follows:


1.
Definitions. Except as otherwise specifically provided for herein, all
capitalized terms used herein without definition shall have the meanings
contained in the Loan Agreement.



2.
Restricted Investment. Subsection 8.2.12 is hereby deleted and the following is
inserted in its stead:



"8.2.12 Restricted Investment.
a.Make or have, or permit any Subsidiary of any Borrower to make or have, any
Restricted Investment, except that for (w) Restricted Investments existing as of
June 1, 2012, (x) Restricted Investments with an amount equal to $50,000 or less
(aggregating all related Restricted Investments in determining whether such
$50,000 basket is exceeded), (y) such other Restricted Investments made after
June 1, 2012 as consented to in writing by Agent and (z) Restricted Investments
permitted pursuant to clauses (b) and/or (c) below;


b.Other than (x) with respect to cash investments in Bayou Perma Pipe Canada,
Ltd. ("Canadian Joint Venture") existing in the amount of $7,003,757 as of June
1, 2012, (y) as provided in clause (c) below and (z) as provided in the next
sentence, make or have or permit any Subsidiary of any Borrower to make or have
any cash investments in Canadian Joint Venture. Agent and Lenders shall also
have been deemed to have consented to MFRI executing a limited guarantee (for an
amount not to exceed $3,000,000) in connection with a mortgage loan to Canadian
Joint Venture, the proceeds of which shall be used by Canadian Joint Venture for
working capital purposes, so long as Agent shall have received substantially
final copies of such limited guaranty and the underlying documents and the form
and substance of such limited guaranty and underlying documents are acceptable
to Agent. MFRI's obligations under such limited guaranty shall not be secured by
a Lien on any asset of MFRI or its domestic Subsidiaries; and


c.Borrowers may make an additional $1,000,000 cash investment in Canadian Joint
Venture so long as after giving effect to any such investment, no Default or
Event of Default exists."




--------------------------------------------------------------------------------

Exhibit 10(h)





3.
Repatriations. Borrowers covenant that on or prior to December 1, 2012, one or
more Borrowers shall have received at least $500,000 in cash repatriations from
Borrowers' Foreign Subsidiaries.



4.
Conditions Precedent. This Second Amendment shall become effective upon receipt
by Agent of a fully executed copy of this Second Amendment.



5.
Governing Law. This Second Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.



6.
Execution in Counterparts. This Second Amendment may be executed in any number
of counterparts, which shall, collectively and separately, constitute one
Agreement.



7.
Continuing Effect. Except as otherwise provided herein, the Loan Agreement
remains in full force and effect.



(Signature Page Follows)




--------------------------------------------------------------------------------

Exhibit 10(h)



(Signature Page to Second Amendment to Second
Amended and Restated Loan and Security Agreement)
 
 
MFRI, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
MIDWESCO FILTER RESOURCES, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President
 
 
 
 
 
PERMA‑PIPE, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President
 
 
 
 
 
THERMAL CARE, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President
 
 
 
 
 
TDC FILTER MANUFACTURING, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President
 
 
 
 
 
MIDWESCO MECHANICAL AND ENERGY, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President
 
 
 
 
 
PERMA‑PIPE INTERNATIONAL COMPANY, LLC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President
 
 
 





--------------------------------------------------------------------------------

Exhibit 10(h)



 
 
PERMA‑PIPE CANADA, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President
 
 
 
 
 
BANK OF AMERICA, N.A., as Agent and as a Lender
By: /s/ Brian Conole
 
 
Brian Conole
 
 
Senior Vice President





